         Case 15-22834          Doc 31        Filed 01/10/19 Entered 01/10/19 16:35:17                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE:    Hubert J Simon                                         )             Chapter 13
          Marie B Simon                                          )             Case No. 15 B 22834
          Debtor(s)                                              )             Judge Timothy A Barnes

                                                       Notice of Motion

    Hubert J Simon                                                             Debtor A ttorney: Ros s H Briggs
    Marie B Simon                                                              via Clerk's ECF noticing procedures
    446 156th St
    Calumet City, IL 60409


                                                                               >    Dirksen Federal Building
On January 17, 2019 at 9:00 am, I will appear at the location listed to the    >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 744
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Thursday, January 10, 2019.                     /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On July 01, 2015, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
August 24, 2015, for a term of 60 months with payments of $573.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                            42                 $19,447.00            $17,901.00         $1,546.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 01/10/2019
                                                                               Due Each Month: $573.00
                                                                               Next Pymt Due: 01/31/2019

    Date           Ref Num            Amount                               Date           Ref Num         Amount
07/31/2017               253562         $497.00                        08/28/2017               255826      $497.00
10/02/2017               258782         $497.00                        10/31/2017               261321      $497.00
11/27/2017               263760         $497.00                        01/10/2018               266535      $497.00
02/22/2018               269280         $497.00                        05/29/2018          8394074009       $745.00
07/23/2018               282339         $500.00                        08/02/2018              4332318      $500.00
08/30/2018              4336497         $500.00                        09/10/2018              4338310      $746.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
